Citation Nr: 1544575	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for the status post discectomy L5-S1, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1977.

The Veteran's headaches claim comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, December 2008, and November 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.  The Veteran filed Notice of Disagreements (NODs) in June 2008, January 2009, and September 2010.  The RO issued a Statement of the Case (SOC) in May 2011.  In July 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's lumbar spine claim comes before the Board on appeal from a November 2009 rating decision of the RO in Oakland, California, which denied the benefit sought on appeal.  The Veteran filed a NOD in September 2010.  The RO issued a SOC in May 2011.  In July 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

Additionally, in a May 2013 rating decision, the Veteran was awarded a TDIU based on all of his service connected disabilities effective September 30, 2010.  The Veteran did not express disagreement with the decision.  Moreover, while the December 2014 VA examiner noted that the Veteran could not work in a physical or semi-sedentary occupation due to pain and limited range of motion in his back.  The VA examiner then found that the Veteran's back condition would not prevent him from sedentary work.  In light of the foregoing, no action on the part of the Board on the TDIU issue is warranted.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009); Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's status post discectomy L5-S1 has not more nearly approximated unfavorable ankylosis or demonstrated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician.

2.  Throughout the appeal, the Veteran's chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, has been manifested by a recurrent, benign pituitary tumor in the brain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the status post discectomy L5-S1 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, Diagnostic Code (DC) 5243 (2015).

2.  The criteria for a 60 percent disability rating, but no higher, for the Veteran's chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DCs 8003, 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to the initial adjudication of the Veteran's increased rating claims, letters dated in January 2007, August 2008, and June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the August 2008 and June 2009 notice letters to the Veteran regarding his increased rating claims.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's service-connected disabilities have worsened since the last VA examinations in December 2014.  Consequently, additional examinations to evaluate the severity of these disabilities are not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of May 1977 granted service connection for the Veteran's status post discectomy L5-S1 and chronic headaches, status post resection pituitary adenoma, enlarged sella turcica.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Lumbar Spine Disability

The Veteran is currently in receipt of a 40 percent evaluation for his status post discectomy L5-S1 under 38 C.F.R. § 4.71a, DC 5243, referring to intervertebral disc syndrome (IVDS).  He seeks an increased disability rating.

IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. 
§ 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected lumbar spine disability.  Here, there is no medical evidence of unfavorable ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, since filing his increased rating claim in January 2009, ankylosis was not demonstrated by the Veteran's ranges of motion of the lumbar spine, albeit limited, at VA spine examinations dated in July 2009 and December 2014.  The December 2014 VA examiner also made a specific determination that the Veteran did not have ankylosis of his lumbar spine in the examination report.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Further, the VA and private treatment records do not document that the Veteran's lumbar spine is ankylosed.  Here, there is no medical evidence of unfavorable ankylosis to warrant a disability rating in excess of 40 percent.  38 C.F.R. § 4.71a, DC 5243.  

Additionally, at VA spine examinations dated in July 2009 and December 2014, incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician were not demonstrated.  The VA and private treatment records do not document incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician.  Thus, this evidence does not warrant a disability rating in excess of 40 percent.  38 C.F.R. § 4.71a, DC 5243.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected lumbar spine disability.  38 C.F.R. § 4.71a, DC 5243.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, the evidence of record does not establish that this additional pain and flare-ups have caused the lumbar spine to be ankylosed in an unfavorable position at any point or have caused incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  Instead, as previously mentioned, the Veteran's lumbar spine must demonstrate ankylosis in an unfavorable position or incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months.  Thus, even when considering the Veteran's additional pain and flare-ups, the requirements for a higher rating for the lumbar spine disability are not met.  Accordingly, the Board finds the current 40 percent evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his lumbar spine disability.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's lumbar spine, but finds none are raised by the medical evidence.  

Additionally, the Board finds that a separate disability rating for neurologic impairment of the Veteran's lumbar spine disability is not warranted.  38 C.F.R. § 4.71a, DC 5241, Note 1.  Specifically, the Veteran is already in receipt of separate disability ratings for his left lower extremity radiculopathy and weakness in the right lower extremity, and thus disability ratings are not on appeal.  The July 2009 VA spine examiner documented that the Veteran experienced erectile dysfunction but attributed this to the Veteran's hypertension and not his lumbar spine disability.  None of the VA examiners or the VA and private physicians who examined the Veteran have attributed his erectile dysfunction to his lumbar spine disability, and the Veteran does not allege such.  Further, the December 2014 VA spine examiner found that the Veteran did not have any other neurologic abnormalities (such as bowel or bladder problems), besides his radiculopathy in the bilateral lower extremities, due to his lumbar spine disability.  The VA and private treatment records do not provide any contrary evidence to that provided at the VA examinations.  Thus, a separate disability rating under the neurological codes is not warranted for the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.124a.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected lumbar spine disability more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the lumbar spine disability at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Headaches

The Veteran is currently in receipt of a 30 percent evaluation for his chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, under DCs 8003, 8100.  He seeks an increased disability rating.

DC 8003 provides a minimum 60 percent rating for a benign new growth in the brain, and residuals are rated according to the appropriate rating criteria, with a minimum rating of 10 percent.  38 C.F.R. § 4.124a , DC 8003.

Here the appropriate rating criteria is DC 8100, which provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 60 percent for his service-connected chronic headaches, status post resection pituitary adenoma, enlarged sella turcica.  Here, there is evidence of a benign new growth in the brain, to warrant a higher disability rating under DC 8003.  38 C.F.R. § 4.124a. 

Initially, the Board notes that the evidence of record documents that the Veteran has previously had pituitary tumors removed in 1988 and in 2000.  Since that time, the Veteran filed his service connection claim in January 2007.  A March 2007 VA examination documents that the Veteran has a soft tissue process mass in the brain.  At the September 2008 VA examination, the VA examiner referenced the Veteran's most recent April 2005 magnetic resonance imaging (MRI) of the brain, which showed a "soft tissue process to the left of the pituitary gland apparently causing displacement of that structure to the right side."  A brain mass was located on private MRIs dated in August 2010 and November 2010.  Based on the August 2010 MRI, the Veteran's treating private physician found that the Veteran has recurrence of a pituitary tumor, which the physician noted had been previously resected two times.  Based on the MRIs, the Veteran's treating private physician, in November 2010, determined that the Veteran has a recurrent intrasellar pituitary tumor.  An April 2012 VA treatment record documents that the Veteran was status post pituitary surgery with a macroadenoma still in place.  This evidence is supported by the other VA and private medical treatment records in the claims file.  Thus, the Veteran is entitled to a higher disability rating of 60 percent for his service-connected chronic headaches, status post resection pituitary adenoma, enlarged sella turcica.  Here, there is evidence of a benign new growth in the brain, to warrant a higher disability rating under DC 8003.  38 C.F.R. § 4.124a.  

The Veteran is now in receipt of a disability rating in excess of the maximum schedular disability rating of 50 percent available under DC 8100.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a disability rating in excess of 60 percent may be warranted for the Veteran's chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, but finds none are raised by the medical evidence.  The tumor has not been found to be malignant to warrant a higher 100 percent disability rating.  38 C.F.R. § 4.124a; see, e.g., VA examination dated in March 2007.  The Board notes that the Veteran is already in receipt of separate disability ratings for enlarged optic cups and optic atrophy, left lower extremity radiculopathy, and weakness in the right leg extremity, and these disability ratings are not currently on appeal before the Board.  The July 2009 VA examiner determined that the Veteran's erectile dysfunction was less likely as not related to his resection of his pituitary ademonia and was related to his hypertension instead.  None of the other VA examiners or the VA and private physicians who have examined the Veteran linked the Veteran's erectile dysfunction to his chronic headaches, status post resection pituitary adenoma, enlarged sella turcica.  There are no other abnormal neurological or vision findings documented in the examination reports and VA and private treatment records.  There is no evidence of cognitive impairment or motor impairment.  The Veteran has also consistently denied psychiatric symptoms.  

In this regard, although DC 8003 does not specify the types of symptoms or manifestations it is designed to compensate, it clearly addresses all manifestations of a benign brain tumor as may be shown by competent evidence.  See 38 C.F.R. 
§ 4.124a.  This is apparent from the introduction to section 4.124a, which states that "disability from the following diseases and their residuals [including growths of the brain] may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function."  The introduction further states that consideration must especially be given to "psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule."  Id.  Thus, in light of the introductory language to section 4.124a, the assignment of a rating of 60 percent or higher for a benign brain tumor already takes into account and compensates manifestations such as vision loss, headaches, and other resulting impairment.  

Accordingly, the Board finds that the Veteran is entitled to a disability rating of 60 percent, but no higher, for his service-connected chronic headaches, status post resection pituitary adenoma, enlarged sella turcica.  38 C.F.R. § 4.124a, DCs 8003, 8100.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, more nearly met or nearly approximated the criteria for a disability rating in excess of 60 percent.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence supports a disability rating of 60 percent, but no higher, for the service-connected chronic headaches, status post resection pituitary adenoma, enlarged sella turcica.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

C.  Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating and regulations (38 C.F.R. §§ 4.40, 4.45, 4.59 (2015)) for the Veteran's lumbar spine disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the lumbar spine with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the lumbar spine were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Here, because the schedular rating for the Veteran's chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, fully address his symptoms, which include mainly headaches, fatigability, and pain due to recurrent pituitary tumors, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. § 4.124a, DCs 8003 and 8100 which also includes the criterion of severe economic inadaptability.  The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by headaches, fatigability, and pain that do not cause occupational impairment.  The Veteran has not alleged and the evidence of record does not support that his chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, have caused occupational impairment.  The December 2014 VA examiner also determined that the Veteran was previously able to maintain his occupation despite his headaches.  His symptoms of headaches and pain due to recurrent pituitary tumors are specifically contemplated by the schedular criteria under residuals under DCs 8003 and 8100.  38 C.F.R. § 4.124a.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability rating.  The criteria for his current schedular rating of 60 percent for his chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, more than reasonably describe the Veteran's disability level and symptomatology.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

      (CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 40 percent for the service-connected status post discectomy L5-S is denied.

Entitlement to an increased disability rating of 60 percent, but no higher, for the  chronic headaches, status post resection pituitary adenoma, enlarged sella turcica, is granted subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


